ITEMID: 001-4602
LANGUAGEISOCODE: ENG
RESPONDENT: NLD
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: WOLFF METTERNICH v. THE NETHERLANDS
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Gaukur Jörundsson;Josep Casadevall
TEXT: The applicant is a Dutch national, born in 1948 and living in Amsterdam. He is represented before the Court by Mr R.A.U. Baron von Quast-Juchter a lawyer practising in The Hague.
a. Particular circumstances of the present case
The family of the applicant’s mother belongs to the Dutch nobility. Her family is entitled to carry the Dutch noble title of Count (Graaf). The family of the applicant’s father does not belong to the Dutch nobility. Following his parents’ divorce, the applicant officially changed his family name to his mother’s maiden name. It appears that the applicant has added “Graaf” as the last of his first names.
On 4 February 1994, he requested the Minister for the Interior (Minister van Binnenlandse Zaken) to include him in the Netherlands ancestry register (filiatieregister), which would entitle him to carry a noble title. However, as in the Netherlands nobility is only transferred through the paternal line, the Minister rejected his request on 1 July 1994. The applicant’s objection (bezwaar) against this decision was rejected by the Minister on 12 November 1996.
The applicant’s appeal against this decision was dismissed by the Regional Court (Arrondissementsrechtbank) of Amsterdam on 21 January 1998. The applicant filed a further appeal with the Administrative Law Division (Afdeling Bestuursrechtspraak) of the Council of State.
In an article published on 4 July 1998 in the weekly “Elsevier”, it was reported that the Queen of the Netherlands, who is the formal President of the Council of State, and the Minister for the Interior pursue a policy of not intervening in the natural decrease of the number of persons belonging to the Dutch nobility.
On 2 October 1998, the applicant’s case was heard before the Administrative Law Division. One of its members, Mr L., repeatedly interrupted the applicant’s lawyer and only displayed a negative interest in the applicant’s submissions.
On 8 October 1998, the applicant challenged (wraking) Mr L. on grounds of bias. On 19 October 1998, the applicant further challenged all members of the Challenge Chamber (Wrakingskamer) of the Council of State, arguing that the entire Administrative Law Division cannot be regarded as impartial.
On 12 November 1998, the Administrative Law Division rejected the applicant’s request of 8 October 1998 and, as the applicant apparently sought to obtain a decision from the Administrative Law Division, did not deal with his request of 19 October 1998.
On 16 March 1999, the Administrative Law Division rejected the applicant’s appeal against the Regional Court’s decision of 21 January 1998.

Insofar as the applicant complained that the Dutch rules on transferral of noble titles is contrary to the prohibition of discrimination under the relevant provisions in a number of international instruments, the Administrative Law Division held that there is an objective and reasonable ground for the difference in treatment as regards transferral of noble titles which lies in the circumstance that it concerns a historical institution which derives its right of existence solely from that historical character and therefore does not lend itself for adaptation to more recent views on equal treatment. The Administrative Law Division further noted that this difference in treatment applies equally to both men and women.
b. Relevant domestic law
Pursuant to the Act on Nobility (Wet op de Adeldom), and apart from the situation in which a Dutch noble title is transmitted via the paternal line at birth, ennoblement can only take place by elevation (verheffing) or incorporation (inlijving). Elevation is only possible for members of the Netherlands royal family. Incorporation is only possible for persons belonging to a foreign family with a recognised noble status in their country of origin and only where a request for incorporation has been made on the moment the person concerned obtains Dutch nationality.
Ennoblement takes place by a Royal Decree (Koninklijk Besluit). Under the relevant provisions of Dutch law governing names, noble titles and predicates form a part of a noble person’s family name. The unlawful carrying of a noble title may attract consequences under Dutch criminal law.
In a decision of 21 February 1995 (Case no. R01.92.0559), the Administrative Law Division held that noble status is to be regarded as a historically grown institute to which, since 1848, no longer any rights and freedoms pertain.
